Exhibit 10.2


MICHAEL STEMPLE


AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”),
effective as of the 17th day of July 2008, is between Almadoro Minerals Corp., a
Nevada corporation with its principal place of business located at 9620 Williams
Road, Richmond Canada A1 V7A 1H2 (the “Company”) and Michael Stemple (the
“Employee”).


RECITALS

    A.        The Company desires to be assured of the association and services
of Employee for the Company.

    B.        Employee is willing and desires to be employed by the Company, and
the Company is willing to employ Employee, upon the terms, covenants and
conditions hereinafter set forth.

        NOW THEREFORE, in consideration of the Recitals and the mutual
covenants, promises, agreements, representations and warranties contained in
this Agreement, the parties hereby accept employment on the terms and conditions
hereinafter set forth.

    1.           Employment. The Company hereby employs Employee as its
President and Chief Executive Officer.

    2.           Term. The term of this Agreement shall be for a period of three
(3) years effective as of July 17, 2008 and ending on July 31, 2011 (the
“Initial Term”), unless terminated earlier pursuant to Section 10 below;
provided, however, that Employee’s obligations in Section 11 below shall
continue in effect after such termination. This Agreement shall be automatically
renewed for successive one-year periods (the “Renewal Term”) unless, at least 60
days prior to the expiration of the Initial Term or any Renewal Term, either
party gives written notice to the other party specifically electing to terminate
this Agreement at the end of the Initial Term or any such Renewal Term.

    3.           Compensation.

    (a)        Base Salary. For all services rendered by Employee under this
Agreement, the Company shall pay Employee a base salary of One Hundred and
Twenty Thousand Dollars ($120,000) per year (the “Base Salary”). The Base Salary
shall be payable in equal, consecutive monthly installments beginning on August
1, 2008. Payment of the Base Salary shall be subject to the customary
withholding tax and other employment taxes as required with respect to
compensation paid by a corporation to an employee. It is expressly understood
and agreed that the Base Salary may be increased upon the approval of the
Company’s Compensation Committee (if such a committee exists) or of the Board of
Directors.

--------------------------------------------------------------------------------



    (b)        Bonus. In addition to the Base Salary, the Company shall pay
Employee such Bonus or Bonuses as the Board of Directors shall determine in
their sole discretion.

    4.           Reimbursement. Employee is entitled to reimbursement from the
Company of any amounts expended by him in connection with this Agreement and the
sale of any intellectual property and the purchase of shares of Common Stock and
other transactions, up to $80,000. Further, the Employee is authorized to incur
reasonable expenses for promoting the business of the Company, including his
out-of-pocket expenses for entertainment, travel and similar items. The Company
shall reimburse the Employee for all such expenses on the presentation by the
Employee, from time to time, of an itemized account of such expenses in
accordance with the guidelines set forth by the Internal Revenue Service for
travel and entertainment.

    5.           Duties. Employee is engaged as the President and Chief
Executive Officer of the Company. In such capacity, Employee shall exercise
detailed supervision over the operations of the Company subject, however, to
control by the Board of Directors. The Employee shall perform all duties
incident to the title of President and Chief Executive Officer and such other
duties as from time to time may be assigned to him by the Board of Directors.

    6.              Employee’s Devotion of Time. Employee shall devote such
productive time, ability, and attention to the business of the Company during
the term of this Agreement, as employee deems necessary to accomplish the duties
assigned to him and to the promotion and forwarding of the business affairs of
the Company, and not to divert any business opportunities from the Company to
himself or to any other person or business entity. Such services shall be
rendered at such other place or places as the Company shall in good faith
require or as the interest, needs, business or opportunity of the Company shall
require. the Company understands that Employee has other commitments and will
not function exclusively as the Company’s employee; however, it is expected that
the employee will devote significant time to the business of the Company.

    7.        Benefits. The Employee shall be entitled to receive any and all
health, insurance, disability or any other benefit, if and when a plan is
adopted by the Board of Directors for the benefit of its employees.

    8.        Vacation. The Employee shall be entitled each year to a vacation
of a reasonable amount during which time his compensation shall be paid in full.

    9.        Change of Control. If any time during the Initial Term or any
Renewal Term of this Agreement there is a change of control of the Company, as
defined below, and Employee’s employment is terminated by the Company under
Section 10.1(a), (b), (d) or (e) within the greater of one (1) year following
the change of control or the remaining term of this Agreement (the “Change of
Control Date”), the Company shall pay to Employee (a) the balance of all amounts
due from the Change of Control Date until the end of the Initial Term plus (b)
an amount equal to 2.99 times the sum of (i) his annual Base Salary as in effect
on the date of termination plus (ii) the amount of bonus paid in the prior year
to Employee, and (c) any other amounts due to Employee under any other provision
of this Agreement. This amount shall be paid to Employee in one lump sum as soon
as practicable, but in no event later than thirty (30) days, after the date that
Employee’s employment is terminated. In addition to the lump sum payment
referenced in the preceding sentence, the Company shall pay to Employee any
accrued and unpaid bonuses as provided for in Section 3(b) at the same time as
the lump sum payment is made. For example, if the Change of Control Date was
July 31, 2009, the amount paid to would be equal to [$120,000 (Base Salary) +
$0.00 (Bonus)] X 2 (years remaining on contract)] + [$120,000 X 2.99] or an
aggregate of $598,800).

2

--------------------------------------------------------------------------------



        If any payment or distribution by the Company to Employee is determined
to be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code, Employee is entitled to receive a payment on an after-tax basis equal to
the excise tax imposed. Employee is under no obligation to mitigate amounts
payable under these agreements.

        For purposes of this subsection, a change of control shall mean the
occurrence of one or more of the following three events:

  (1) After the effective date of this Agreement, any person becomes a
beneficial owner (as such term is defined in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) directly or indirectly of
securities representing 33% or more of the total number of votes that may be
cast for the election of directors of the Company;


  (2) Within one year after a merger, consolidation, liquidation or sale of
assets involving the Company, or a contested election of a Company director, or
any combination of the foregoing, the individuals who were directors of the
Company immediately prior thereto shall cease to constitute a majority of the
Board of Directors; or


  (3) Within one year after a tender offer or exchange offer for voting
securities of the Company, the individuals who were directors of the Company
immediately prior thereto shall cease to constitute a majority of the Board of
Directors.


    10.        Termination and Bases for Termination.

    (a)        Employee’s employment hereunder may be terminated at any time by
mutual agreement of the parties.

    (b)        Should the Employee, by reason of illness or incapacity, be
unable to perform his job for a period of up to and including a maximum of two
(2) months, the compensation payable for and during such period under this
Agreement shall be unabated. The Board of Directors shall have the right to
determine the incapacity of the Employee for the purposes of this provision, and
any such determination shall be evidenced by its written opinion delivered to
the Employee. Such written opinion shall specify with particularity the reasons
supporting such opinion and be manually signed by at least a majority of the
Board. Should the Board of Directors determine the Employee incapable of the
performance of his duties, the Employee’s compensation thereafter shall be
terminated.

3

--------------------------------------------------------------------------------



        The Employee shall begin to receive full compensation pursuant to
Section 3 of this Agreement upon his return to employment and regular discharge
of his full duties hereunder. Should the Employee be absent from his employment
for whatever cause for a continuous period of more than 180 calendar days, the
Company may terminate this Agreement and all obligations of the Company
hereunder shall cease upon such termination.

    (c)        Employee’s employment may be terminated by the Company “with
cause,” effective upon delivery of written notice to Employee given at any time
(without any necessity for prior notice) if any of the following shall occur:

    (1)        any action by Employee which would be grounds for termination
under applicable law (currently covering any willful breach of duty, and
habitual neglect of duty);


    (2)        any material breach of Employee’s obligations in Sections 5 or 11
of this Agreement; or


    (3)        any material acts or events which inhibit Employee from fully
performing his responsibilities to the Company in good faith, such as (i) a
felony criminal conviction; (ii) any other criminal conviction involving
Employee’s lack of honesty or Employee’s moral turpitude; (iii) drug or alcohol
abuse; or (iv) acts of dishonesty, gross carelessness or gross misconduct.


    (d)        Employee’s employment may be terminated by the Company “without
cause” (for any reason or no reason at all) at any time by giving Employee 30
days prior written notice of termination, which termination shall be effective
on the 30th day following such notice. If Employee’s employment under this
Agreement is so terminated, the Company shall (i) make a lump sum cash payment
to Employee within 10 days after termination is effective of an amount equal to
(1) Employee’s Base Salary accrued to the date of termination; (2) unreimbursed
expenses accrued to the date of termination; (3) an amount equal to the greater
of (a) two times Employee’s annual Base Salary (i.e., 24 months of Base Salary),
or (b) amounts remaining due to Employee as Base Salary (assuming that payments
under this Agreement were made until expiration of the Initial Term or if
applicable the Renewal Term), and (4) any other amounts due to Employee under
any other provision of this Agreement. After the Company’s termination of
Employee under this provision, the Company shall not be obligated to provide the
benefits to Employee described in Section 3 (except as may be required by law).
In addition to the lump sum payment referenced in this section, the Company
shall pay to Employee the Bonus provided for in Section 3(b) based upon the
number of days in the year that Employee was employed by the Company, within one
hundred twenty days after the end of the fiscal year in which Employee was
terminated.

    (e)        Employee may terminate his employment hereunder by giving the
Company 30 days prior written notice, which termination shall be effective on
the 30th day following such notice. The Company shall not be obligated to
compensate Employee, his estate or representatives after any such termination.
Further, Employee shall not be entitled to any of the benefits described in
Section 3 (except as provided by law) after such termination.

4

--------------------------------------------------------------------------------



    10.2        Payment Upon Termination. Upon termination under Sections
10.1(a), (b), (c) or (e), the Company shall pay to Employee within 10 days after
termination an amount equal to the sum of (1) Employee’s Base Salary accrued to
the date of termination; (2) unreimbursed expenses accrued to the date of
termination, and (3) any other amounts due to Employee under any other provision
of this Agreement. The Company shall not be obligated to compensate Employee,
his estate or representatives after any such termination. Further, Employee
shall not be entitled to any of the benefits described in Section 3 (except as
provided by law) after such termination.

    10.3        Dismissal from Premises. At the Company’s option, Employee shall
immediately leave the Company’s premises on the date notice of termination is
given by either Employee or the Company.

    11.        Confidential Information. During the term of this Agreement, the
Employee will have access to certain confidential information and materials
originated by the Company or disclosed to the Company by others under agreements
to hold the same confidential (“Confidential Information”). Confidential
Information further includes, but is not limited to, all technical, financial,
business practices, customer lists, customer identities and commercial
information heretofore or hereafter disclosed or transmitted by the Company in
any form and manner to the Employee or otherwise received by the Employee,
whether orally or in writing. Employee acknowledges that Employee shall not
either directly or indirectly use, disclose or communicate to any person or
entity any Confidential Information for any purpose at all whether during or
after the term of this Agreement, except to the extent any such information
becomes generally known to the public through no fault of Employee. Furthermore,
the terms of this provision shall survive the Initial Term or any Renewal Term
of this Agreement, or any termination thereof.

    12.        Miscellaneous.

    (a)            Entire Agreement. This Agreement contains the entire
agreement between the Company and the Employee, regarding employment of the
Employee. This Agreement shall not be modified except by written agreement
signed by both parties.

    (b)            Headings. The subject headings of the articles and sections
contained in this Agreement are included for convenience purposes only and shall
not control or affect the meaning, construction or interpretation of any
provision hereof.

    (c)            Assigns. This Agreement shall be binding upon the Company and
Employee, their respective heirs, executors, legal representatives, successors
and assigns.

    (d)            Notices. All notices, demands, elections, opinions or
requests (however characterized or described) required or authorized hereunder
shall be deemed given sufficiently if in writing and sent by registered or
certified mail, return receipt requested and postage prepaid, or by tested
telex, telegram or cable to, in the case of the Company:

5

--------------------------------------------------------------------------------



  Almadoro Minerals Corp.
9620 Williams Road
Richmond Canada A1 V7A 1H


  with a copy to:


  Schlueter & Associates, P.C.
1050 17th Street, Suite 1750
Denver, Colorado 80265


and in the case of the Employee:

  Michael Stemple
14405 W. Colfax Ave., Suite 104
Lakewood, Colorado 80401


    (e)            Remedies. Employee acknowledges that any failure to carry out
an obligation under this Agreement, or a breach by the Employee of any provision
herein, will constitute immediate and irreparable damage to the Company, which
cannot be fully and adequately compensated in money damages and which will
warrant preliminary and other injunctive relief, an order for specific
performance, and other equitable relief. Employee also understands that other
actions may be taken and remedies enforced against the Employee, including
termination of any other agreements the Employee may have with the Company.

    (f)            Waiver and Severability. No waiver by either party of any
breach or default hereof by the other shall be deemed to be a waiver of any
preceding or succeeding breach or default hereof, and no waiver shall be
operative unless the same shall be in writing. Should any provision of this
Agreement be declared invalid by a court of competent jurisdiction, the
remaining provisions hereof shall remain in full force and effect regardless of
such declaration.

    (g)            Arbitration. Any dispute regarding the subject matter of this
Agreement shall be resolved by binding arbitration to be conducted by an
arbitration association upon mutual written agreement of the parties. The
prevailing party shall be entitled to an award of attorney’s fees, costs and
expenses. The award may be converted to an order of a court of competent
jurisdiction, and each party voluntarily submits to personal jurisdiction in the
federal and state courts located in Colorado. Notwithstanding the
aforementioned, the Company shall be entitled to seek injunctive relief for
violation of the provisions of Section 11 herein.

    (h)            Counterparts. This Agreement may be executed in several
counterparts, and as to executed shall constitute one Agreement, binding on all
parties hereto, notwithstanding that all parties are not signatory as to other
original or the same counterpart. Facsimile signatures are acceptable.

    (i)            Time. Time is of the essence.

6

--------------------------------------------------------------------------------



    (j)            Governing Law. This Agreement shall be construed under the
laws of the State of Colorado.

        IN WITNESS WHEREOF, the parties have executed this Agreement effective
on the day and year first above written.

THE COMPANY:

ALMADORO MINERALS CORP.


By:  /s/ Michael Stemple
Michael Stemple, President THE EMPLOYEE:




/s/ Michael Stemple
Michael Stemple




7

--------------------------------------------------------------------------------

